 



Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 18,
2019, is entered into by and between VERIFYME, INC., a Nevada corporation, (the
“Company”) and Peak One Opportunity Fund, L.P., a Delaware limited partnership
(the “Buyer”).

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(a)(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company’s senior secured convertible
debentures (the “Debentures”), each of which are in the form of Exhibit A
hereto, which will be convertible into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), in the aggregate principal amount
of up to Six Hundred Thousand and 00/100 Dollars ($600,000.00), for an aggregate
Purchase Price of up to Five Hundred Forty Thousand and 00/100 Dollars
($540,000.00), all upon the terms and subject to the conditions of this
Agreement, the Debentures, and other related documents;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.            DEFINITIONS; AGREEMENT TO PURCHASE.

 

a.       Certain Definitions. As used herein, each of the following terms has
the meaning set forth below, unless the context otherwise requires:

 

(i)       “Affiliate” means, with respect to a specific Person referred to in
the relevant provision, another Person who or which controls or is controlled by
or is under common control with such specified Person.

 

(ii)       “Certificates” means certificates representing the Conversion Shares
issuable hereunder, each duly executed on behalf of the Company and issued
hereunder.

 

(iii)       “Closing Date” means the date on which one of the two (2) Closings
are held, which are the Signing Closing Date and the Second Closing Date.

 

(iv)       “Commitment Fee” shall have the meaning ascribed to such term in
Section 12(a).

 



  

 

 

(v)       “Commitment Shares” shall have the meaning ascribed to such term in
Section 12(a).

 

(vi)       “Common Stock” shall have the meaning ascribed to such term in the
Recitals.

 

(vii)       “Conversion Amount” shall mean the Conversion Amount as defined in
the Debentures, provided, however that for purposes of the foregoing
calculation, the full indebtedness under the Debentures shall be deemed
immediately convertible, notwithstanding the 4.99% limitation on ownership set
forth in the Debentures.

 

(viii)       “Conversion Price” means the Conversion Price as defined in the
Debentures.

 

(ix)       “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Debentures.

 

(x)       “DWAC Operational” means that the Common Stock is eligible for
clearing through the Depository Trust Company (“DTC”) via the DTC’s Deposit
Withdrawal Agent Commission or “DWAC” system and active and in good standing for
DWAC issuance by the Transfer Agent (as defined herein).

 

(xi)       “Dollars” or “$” means United States Dollars.

 

(xii)       “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(xiii)       “Investments” means Peak One Investments, LLC, the general partner
of the Buyer.

 

(xiv)       “Irrevocable Resolutions” has the meaning set forth in Section 8(i).

 

(xv)       “Market Price of the Common Stock” means (x) the closing bid price of
the Common Stock for the period indicated in the relevant provision hereof
(unless a different relevant period is specified in the relevant provision), as
reported by Bloomberg, LP or, if not so reported, as reported on the OTCQB,
OTCQX or OTC Pink or (y) if the Common Stock is listed on a stock exchange, the
closing price on such exchange, as reported by Bloomberg LP.

 



 2 

 

 

(xvi)       “Material Adverse Effect” means a material adverse effect on the (i)
business, operations or condition (financial or otherwise) or results of
operation of the Company and its Subsidiaries taken as a whole; (ii) legality,
validity or enforceability of any of the Transaction Documents; or (iii)
Company’s ability to perform in any material respect on a timely basis its
obligations under the Transaction Documents. Without limiting the generality of
the foregoing, the occurrence of any of the following shall be considered a
Material Adverse Effect: (i) any final money, judgment, writ or warrant of
attachment, or similar process (including an arbitral determination) in excess
of One Hundred Thousand Dollars ($100,000) shall be entered or filed against the
Company or any of its Subsidiaries (including, in any event, products liability
claims against the Company or its Subsidiaries), (ii) the suspension or
withdrawal of any governmental authority or permit pertaining to a material
amount of the Company’s or any Subsidiary’s products or services, (iii) the loss
of and inability to replace any material insurance coverage (including, in any
case, comprehensive general liability coverage, products liability coverage or
directors and officers coverage, in each case in effect at the time of execution
and delivery of this Agreement), (iv) an action by a regulatory agency or
governmental body affecting the Common Stock (including, without limitation, (1)
the commencement of any regulatory investigation of which the Company is aware,
the suspension of trading of the Common Stock by the Financial Industry
Regulation Authority (“FINRA”), the SEC, the OTC Bulletin Board (“OTCBB”) or the
OTC Markets Group, Inc., the failure of the Common Stock to be DTC eligible or
the placing of the Common Stock on the DTC “chill list” or (2) the engaging in
any market manipulation or other unlawful or improper trading or other activity
by any Affiliate), (v) the Company’s independent registered accountants shall
resign under circumstances where a disagreement exists between the Company and
its independent registered accountants, or (vi) the Chief Executive Officer of
the Company shall, for any reason (including, without limitation, termination,
resignation, retirement, death or disability) cease to act on behalf of the
Company in the same role and to the same extent as his or her involvement as of
the date of execution and delivery of this Agreement.

 

(xvii)       “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(xviii)       “Purchase Price” means the price that the Buyer pays for the
Debentures at each respective Closing, which are the Signing Purchase Price and
the Second Purchase Price, as the case may be.

 

(xix)       “Registrable Securities” shall mean the Commitment Shares,
Conversion Shares, and, to the extent applicable, and any other shares of
capital stock or other securities of the Company or any successor to the Company
that are issued upon exchange of Conversion Shares and/or such Restricted Stock.

 

(xx)       “Registration Statement” shall mean any registration statement filed
or contemplated to be filed by the Company with the SEC under the Securities
Act.

 

(xxi)       “Restricted Stock” shall mean shares of Common Stock which are not
freely trading shares when issued.

 

(xxii)       “Securities” means the Debentures, the Shares, and Commitment
Shares (as defined in this Agreement).

 

(xxiii)        “Shares” means the Conversion Shares.

 

(xxiv)        “Second Closing Date” shall have the meaning ascribed to such term
in Section 6(b).

 



 3 

 

 

(xxv)       “Second Debenture” means the second of the two (2) Debentures, in
the principal amount of Three Hundred Thousand and 00/100 Dollars ($300,000.00),
which is issued by the Company to the Buyer on the Second Closing Date.

 

(xxvi)       “Second Purchase Price” shall be Two Hundred Seventy Thousand and
00/100 Dollars ($270,000.00)

 

(xxvii)       “Signing Closing Date” shall have the meaning ascribed to such
term in Section 6(a).

 

(xxviii)        “Signing Debenture” means the first of the two (2) Debentures,
in the principal amount of Three Hundred Thousand and 00/100 Dollars
($300,000.00), to be issued by the Company to the Buyer on the Signing Closing
Date.

 

(xxix)       “Signing Purchase Price” shall be Two Hundred Seventy Thousand and
00/100 Dollars ($270,000.00).

 

(xxx)       “Subsidiary” shall have the meaning ascribed to such term in Section
3(b).

 

(xxxi)        [Intentionally Omitted].

 

(xxxii)        [Intentionally Omitted].

 

(xxxiii)        [Intentionally Omitted].

 

(xxxiv)        “Transaction Documents” means, collectively, this Agreement, the
Debentures, the Transfer Agent Instruction Letter, the Irrevocable Resolutions
and the other agreements, documents and instruments contemplated hereby or
thereby.

 

(xxxv)       “Transfer Agent” shall have the meaning ascribed to such term in
Section 4(a).

 

(xxxvi)        “Transfer Agent Instruction Letter” shall have the meaning
ascribed to such term in Section 5(a).

 

b.       Purchase and Sale of Debentures.

 

(i)       The Buyer agrees to purchase from the Company, and the Company agrees
to sell to the Buyer, the Debentures on the terms and conditions set forth below
in this Agreement and the other Transaction Documents. The Commitment Shares
shall be earned in full as an inducement fee as of the Signing Closing Date.

 

(ii)       Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the Buyer will purchase the Debentures at certain
closings (each, a “Closing”) to be held on certain respective Closing Dates.

 

c.       [Reserved]

 



 4 

 

 

(i)       [Reserved]

 

(ii)       [Reserved]

 

2.       BUYER’S REPRESENTATIONS, WARRANTIES, ETC.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a.       Investment Purpose. Without limiting the Buyer’s right to sell the
Shares pursuant to a Registration Statement, Buyer is purchasing the Debentures,
and will be acquiring the Conversion Shares, as principal for its own account
for investment purposes only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof. The Buyer is purchasing the Debentures in the ordinary
course of its business.

 

b.       Accredited Investor Status. Buyer is (i) an “accredited investor” as
that term is defined in Rule 501 of the General Rules and Regulations under the
1933 Act by reason of Rule 501(a)(3), (ii) experienced in making investments of
the kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.

 

c.       Subsequent Offers and Sales. Buyer understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state law. All subsequent offers and sales of the Securities by
the Buyer shall be made pursuant to registration of the Shares under the 1933
Act or pursuant to an exemption from registration and compliance with applicable
states’ securities laws.

 

d.       Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

e.       Information. Buyer and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer. Buyer and its advisors have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, Buyer has also had the opportunity to obtain and to review the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018, and Quarterly Report on Form 10-Q for the fiscal quarter ended June 30,
2019.

 



 5 

 

 

f.       Investment Risk. Buyer understands that its investment in the
securities constitutes high risk investment, its investment in the Securities
involves a high degree of risk, including the risk of loss of the Buyer’s entire
investment.

 

g.       Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.

 

h.       Organization; Authorization. Buyer is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right and power to enter into and consummate the transactions contemplated
by the Transaction Documents. This Agreement and the other Transaction Documents
have been duly and validly authorized, executed and delivered on behalf of the
Buyer and create a valid and binding agreement of the Buyer enforceable in
accordance with its terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.

 

i.       Residency. The state in which any offer to sell Securities hereunder
was made to or accepted by the Buyer is the state shown as the Buyer’s address
contained herein, and Buyer is a resident of such state only.

 

3.       COMPANY REPRESENTATIONS AND WARRANTIES, ETC. 

 

The Company represents and warrants to the Buyer that:

 

a.       Concerning the Debentures and the Shares. There are no preemptive
rights of any stockholder of the Company to acquire the Debentures or the
Shares.

 

b.       Organization; Subsidiaries; Reporting Company Status. Attached hereto
as Schedule 3(b) is an organizational chart describing all of the Company’s
wholly-owned and majority-owned subsidiaries (the “Subsidiaries”) and other
Affiliates, including the relationships among the Company and such Subsidiaries,
including as to each Subsidiary its jurisdiction of organization and the
percentage of ownership held by the Company, and the parent company of the
Subsidiary, including the percentage of ownership of the Company held by it. The
Company and each Subsidiary is a corporation or other form of businesses entity
duly organized, validly existing and in good standing under the laws its
respective jurisdiction of organization, and each of them has the requisite
corporate or other power to own its properties and to carry on its business as
now being conducted. The Company and each Subsidiary is duly qualified as a
foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect. The
Common Stock is listed and traded on the OTCQB (trading symbol: VRME). The
Company has received no notice, either oral or written, from FINRA, the SEC, or
any other organization, with respect to the continued eligibility of the Common
Stock for such listing, and the Company has maintained all requirements for the
continuation of such listing. The Company is an operating company in that, among
other things (A) it primarily engages, wholly or substantially, directly or
indirectly through a majority owned Subsidiary or Subsidiaries, in the
production or sale, or the research or development, of a product or service
other than the investment of capital, (B) it is not an individual or sole
proprietorship, (C) it is not an entity with no specific business plan or
purpose and its business plan is not to engage in a merger or acquisition with
an unidentified company or companies or other entity or person, and (D) it
intends to use the proceeds from the sale of the Debentures solely for the
operation of the Company’s business and uses other than personal, family, or
household purposes.

 



 6 

 

 

c.       Authorized Shares. Schedule 3(c) sets forth all capital stock and
derivative securities of the Company that are authorized for issuance and that
are issued and outstanding. All issued and outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
nonassessable. The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Shares, assuming
the prior issuance and exercise, exchange or conversion, as the case may be, of
all derivative securities authorized, as indicated in Schedule 3(c). The Shares
have been duly authorized and, when issued upon conversion of, or as interest
on, the Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder. At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures shares of Common Stock
duly authorized for issuance against the Debentures. As of the effective date of
this Agreement, other than as reflected in the SEC Documents (as defined in this
Agreement) of the Company (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the 1933 Act and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Securities.

 

d.       Authorization. This Agreement, the issuance of the Debentures
(including without limitation the incurrence of indebtedness thereunder), the
issuance of the Conversion Shares under the Debentures, and the other
transactions contemplated by the Transaction Documents, have been duly, validly
and irrevocably authorized by the Company, and this Agreement has been duly
executed and delivered by the Company. The Company’s board of directors, in the
exercise of its fiduciary duties, has irrevocably approved the entry into and
performance of the Transaction Documents, including, without limitation the sale
of the Debentures and the issuance of Conversion Shares, based upon a reasonable
inquiry concerning the Company’s financing objectives and financial situation.
Each of the Transaction Documents, when executed and delivered by the Company,
are and will be, valid, legal and binding agreements of the Company, enforceable
in accordance with their respective terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 



 7 

 

 

e.       Non-contravention. The execution and delivery of the Transaction
Documents, the issuance of the Securities and the consummation by the Company of
the other transactions contemplated by this Agreement and the Debentures
(including without limitation the incurrence of indebtedness thereunder) do not
and will not conflict with or result in a breach by the Company of any of the
terms or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock, except as
herein set forth or an event which results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the triggering of any
anti-dilution rights, rights of first refusal or first offer on the part of
holders of the Company’s securities, (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, or (iv) the Company’s listing agreement for its
Common Stock (if applicable), unless such conflict, breach or default would not
have a Material Adverse Effect.

 

f.       Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.

 

g.       SEC Documents; Rule 144 Status. None of the SEC Documents contained, at
the time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”). Except as disclosed to the Buyer in
writing, the Company is not aware of any event occurring on or prior to the
execution and delivery of this Agreement that would require the filing of, or
with respect to which the Company intends to file, a Form 8-K after such time.
The Company satisfies the requirements of Rule 144(i)(2), and the Company shall
continue to satisfy all applicable requirements of Rule 144 (or any successor
thereto) for so long as any Securities are outstanding and not registered
pursuant to an effective Registration Statement filed with the SEC.

 



 8 

 

 

h.       Absence of Certain Changes. Since June 30, 2019, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a Material Adverse Effect), except as disclosed in
the SEC Documents. Since June 30, 2019, except as provided in the SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 

i.       Full Disclosure. There is no fact known to the Company (other than
general economic conditions known to the public generally or as disclosed in the
SEC Documents) that has not been disclosed in writing to the Buyer that (i)
would reasonably be expected to have a Material Adverse Effect, (ii) would
reasonably be expected to materially and adversely affect the ability of the
Company to perform its obligations pursuant to the Transaction Documents, or
(iii) would reasonably be expected to materially and adversely affect the value
of the rights granted to the Buyer in the Transaction Documents.

 

j.       Absence of Litigation. Except as described in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.

 

k.       Absence of Liens. The Company’s assets are not encumbered by any liens
or mortgages except as described in the SEC Documents.

 

l.       Absence of Events of Default. No event of default (or its equivalent
term), as defined in the respective agreement, indenture, mortgage, deed of
trust or other instrument, to which the Company is a party, and no event which,
with the giving of notice or the passage of time or both, would become an event
of default (or its equivalent term) (as so defined in such document), has
occurred and is continuing, which would have a Material Adverse Effect.

 



 9 

 

 

m.       No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company’s business since June 30, 2019, and which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, condition (financial or otherwise), or
results of operations, which, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed. Except with respect to a
proposal for an increase in the Company’s authorized Common Stock, there are no
proposals currently under consideration or currently anticipated to be under
consideration by the Board of Directors or the executive officers of the Company
which proposal would (x) change the articles of incorporation, by-laws or any
other charter document of the Company, each as currently in effect, with or
without shareholder approval, which change would reduce or otherwise adversely
affect the rights and powers of the shareholders of the Common Stock or (y)
materially or substantially change the business, assets or capital of the
Company.

 

n.       No Integrated Offering. Neither the Company nor any of its affiliates
nor any Person acting on its or their behalf has, directly or indirectly, at any
time during the six month period immediately prior to the date of this Agreement
made any offer or sales of any security or solicited any offers to buy any
security under circumstances that would eliminate the availability of the
exemption from registration under Rule 506 of Regulation D in connection with
the offer and sale of the Securities as contemplated hereby. Neither the Company
nor any of its affiliates nor any Person acting on its or their behalf has, has
directly or indirectly made any offers or sales in any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Securities to the Buyer. The
issuance of the Securities to the Buyer will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any shareholder approval provisions applicable to the Company or its securities.

 

o.       Dilution. The number of Shares issuable upon conversion of the
Debentures may increase substantially in certain circumstances, including, but
not necessarily limited to, the circumstance wherein the Market Price of the
Common Stock declines prior to the conversion of the Debentures. The Company’s
executive officers and directors have studied and fully understand the nature of
the securities being sold hereby and recognize that they have a potential
dilutive effect and further that the conversion of the Debentures and/or sale of
the Conversion Shares may have an adverse effect on the Market Price of the
Common Stock. The Board of Directors of the Company has concluded, in its good
faith business judgment that such issuance is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership percentage of other shareholders of the Company.

 



 10 

 

 

p.       Regulatory Permits. The Company has all such permits, easements,
consents, licenses, franchises and other governmental and regulatory
authorizations from all appropriate federal, state, local or other public
authorities (“Permits”) as are necessary to own and lease its properties and
conduct its businesses in all material respects in the manner described in the
SEC Documents and as currently being conducted. All such Permits are in full
force and effect and the Company has fulfilled and performed all of its material
obligations with respect to such Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or will result in any other material impairment of the rights of the holder of
any such Permit, subject in each case to such qualification as may be disclosed
in the SEC Documents. Such Permits contain no restrictions that would materially
impair the ability of the Company to conduct businesses in the manner consistent
with its past practices. The Company has not received notice or otherwise has
knowledge of any proceeding or action relating to the revocation or modification
of any such Permit.

 

q.       Residency. The state in which any offer to sell Securities hereunder
was made or accepted by the Seller is the state shown as the Seller’s address
contained herein.

 

r.       Hazardous Materials. The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect. For
purposes of the foregoing:

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 

s.       Independent Public Accountants. The Company’s auditor is an independent
registered public accounting firm with respect to the Company, as required by
the 1933 Act, the Exchange Act and the rules and regulations promulgated
thereunder.

 

t.       Internal Accounting Controls. Except as disclosed in the SEC Documents,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 



 11 

 

 

u.       Brokers. Except with respect to Maxim Group, LLC, a registered
broker-dealer, no Person (other than the Buyer and its principals, employees and
agents) is entitled to receive any consideration from the Company or the Buyer
arising from any finder’s agreement, brokerage agreement or other agreement to
which the Company is a party in connection with the transactions contemplated by
the Transaction Documents.

 

v.        DWAC Operational; DRS. The Company is currently and shall remain DWAC
Operational and eligible for DRS

 

4.       CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.       Transfer Restrictions. The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 Act and the
Shares have not been registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder, (3) at the request of
the Buyer, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Buyer has held the Securities for
the minimum holding period permitted under Rule 144, subject to the Buyer’s
providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer’s option or
if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Buyer an opinion of the Company’s
counsel in favor of the Buyer (and, at the request of the Buyer, any agent of
the Buyer, including but not limited to the Buyer’s broker or clearing firm) and
the Transfer Agent, reasonably satisfactory in form, scope and substance to the
Buyer and the Transfer Agent, to the effect that a contemporaneously requested
transfer of shares does not require registration under the 1933 Act, pursuant to
the 1933 Act, Rule 144 or other regulations promulgated under the 1933 Act and
(4) neither the Company nor any other Person is under any obligation to register
the Securities (other than pursuant to this Agreement) under the 1933 Act or to
comply with the terms and conditions of any exemption thereunder.

 

b.       Restrictive Legend. The Buyer acknowledges and agrees that the
Debentures, and, until such time as the Shares have been registered under the
1933 Act as contemplated hereby and sold in accordance with an effective
Registration Statement, certificates and other instruments representing any of
the Securities shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of any such
Securities):

 



 12 

 

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

c.        Piggy-Back Registration Rights. From and after the Signing Closing
Date and until the earlier of (i) eighteen (18) months after the Signing Closing
Date or (ii) the date that the Debentures have been converted in the entirety
and/or repaid in the entirety, if the Company contemplates making an offering of
Common Stock (or other equity securities convertible into or exchangeable for
Common Stock) registered for sale under the Securities Act or proposes to file a
Registration Statement covering any of its securities (other than an offering
solely to implement an employee benefit plan or a transaction to which Rule 145
of the Securities Act is applicable, or a Registration Statement on Form S-4,
S-8 or any successor form thereto or another form not available for registering
the Registrable Securities for sale to the public), the Company shall at each
such time give prompt written notice to Investments and Buyer of its intention
to do so and of the registration rights granted under this Agreement; provided,
however, that no such registration rights shall apply to a Registration
Statement filed by the Company within forty five (45) days of the Signing
Closing Date with Maxim Group LLC acting as underwriter. Upon the written
request of Investments and/or Buyer made within fifteen (15) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by Investments and/or Buyer and the
intended method of disposition thereof), the Company shall, at its sole cost and
expense, use its best efforts to effect the registration of all Registrable
Securities which the Company has been so requested to register Investments
and/or Buyer, to the extent requisite to permit the disposition (in accordance
with the intended methods of disposition) of the Registrable Securities by
Investments and/or Buyer, by inclusion of such Registrable Securities in the
Registration Statement which covers the securities which the Company proposes to
register; provided, that if the Company is unable to register the full amount of
Registrable Securities in an “at the market offering” under SEC rules and
regulations due to the high percentage of the Company’s Common Stock the
Registrable Securities represents (giving effect to all other securities being
registered in the Registration Statement), then the Company may reduce, on a pro
rata basis, the amount of Registrable Securities subject to the Registration
Statement to a lesser amount which equals the maximum number of Registrable
Securities that the Company is permitted to register in an “at the market
offering”; and provided, further, that if, at any time after giving written
notice of its intention to register any Registrable Securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such Registrable Securities, the Company may, at its
election, give written notice of such determination to Investments and/or the
Buyer and, thereupon, (i) in the case of a determination not to register, the
Company shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the expenses of registration in connection therewith), and (ii) in the case
of a determination to delay registering such Registrable Securities, shall be
permitted to delay registering any Registrable Securities, for the same period
as the delay in registering such other securities. If Buyer shall have
transferred all or part of its Registrable Securities, then for purposes of this
Section, the term “Buyer” shall reference Buyer and/or such transferee(s).

 



 13 

 

 

d.       Securities Filings. The Company undertakes and agrees to make all
necessary filings (including, without limitation, a Form D) in connection with
the sale of the Securities to the Buyer required under any United States laws
and regulations applicable to the Company (including without limitation state
“blue sky” laws), or by any domestic securities exchange or trading market, and
to provide a copy thereof to the Buyer promptly after such filing.

 

e.       Reporting Status; Public Trading Market; DTC Eligibility. So long as
the Buyer and/or Investments beneficially own any Securities, (i) the Company
shall timely file, prior to or on the date when due, all reports that would be
required to be filed with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act if the Company had securities registered under Section 12(b) or
12(g) of the Exchange Act; (ii) the Company shall not be operated as, or report,
to the SEC or any other Person, that the Company is a “shell company” or
indicate to the contrary to the SEC or any other Person; (iii) the Company shall
take all other action under its control necessary to ensure the availability of
Rule 144 under the 1933 Act for the sale of Shares by the Buyer at the earliest
possible date; and (iv) the Company shall at all times while any Securities are
outstanding maintain its engagement of an independent registered public
accounting firm. Except as otherwise set forth in Transaction Documents, the
Company shall take all action under its control necessary to obtain and to
continue the listing and trading of its Common Stock (including, without
limitation, all Registrable Securities) on the OTC Markets, Inc., OTC Pink,
OTCQB, OTCQX, Nasdaq Capital Markets, NYSE, or any other exchange (the
“Principal Market”) and will comply in all material respects with the Company’s
reporting, filing and other obligations under the by-laws or rules of the
Financial Industry Regulatory Authority (“FINRA”). If, so long as the Buyer
and/or Investments beneficially own any of the Securities, the Company receives
any written notice from the Principal Market, FINRA, or the SEC with respect to
either any alleged deficiency in the Company’s compliance with applicable rules
and regulations (including without limitation any comments from the SEC on any
of the Company’s documents filed (or the failure to have made any such filing)
under the 1933 Act or the Exchange Act) (each, a “Regulatory Notice”), then the
Company shall promptly, and in any event within two (2) business days, provide
copies of the Regulatory Notice to the Buyer, and shall promptly, and in any
event within ten (10) business days of receipt of the Regulatory Notice (a
“Regulatory Response”), respond in writing to the Principal Market, FIRNA and/or
SEC (as the case may be), setting forth the Company’s explanation and/or
response to the issues raised in the Regulatory Notice, with a view towards
maintaining and/or regaining full compliance with the applicable rules and
regulations of the Principal Market, FIRNA and/or SEC and maintaining or
regaining good standing of the Company with the Principal Market, FINRA and/or
SEC, as the case may be, the intent being to ensure that the Company maintain
its reporting company status with the SEC and that its Common Stock be and
remain available for trading on the Principal Market. Further, at all times
while any Securities are outstanding, the Common Stock shall be DWAC
Operational, and the Common Stock shall not be subject to any DTC “chill”
designation or similar restriction on the clearing of the Common Stock through
DTC.

 



 14 

 

 

f.       Use of Proceeds. The Company shall use the proceeds from the sale of
the Debentures for working capital purposes only subject to customary
restrictions. Absent the prior written approval of a majority of the principal
amount of the Debentures then outstanding, the Company shall not use any portion
of the proceeds of the sale of the Debentures to (i) repay any indebtedness or
other obligation of the Company incurred prior to the date of this Agreement
outside the normal course of business, (ii) pay any dividends or redemption
amount on any of the Company’s equity or equity equivalents, (iii) pay any
amounts, whether on account of debt obligations of the Company or otherwise,
except for compensation, to any officer, director or other related party of the
Company or (iv) pay deferred compensation or any compensation to any of the
directors or officers of the Company in excess of the rate or amount paid or
accrued during the fiscal year ended December, 2018 (as base compensation and
excluding any discretionary amounts), other than modest increases consistent
with prior practice that are approved by the Company’s Board of Directors.

 

g.       Available Shares. Commencing on the date of execution and delivery of
this Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to Five
Hundred percent (500%) of the number of shares of Common Stock (1) issuable
based upon the conversion of the then-outstanding Debentures (including accrued
interest thereon) as may be required to satisfy the conversion rights of the
Buyer pursuant to the terms and conditions of the Debenture (for the avoidance
of doubt, this shall be calculated based on the applicable conversion price that
would result after the date that is 180 calendar days after the issuance date of
the respective Debenture(s) regardless of the date of calculation) (without
giving effect to the 4.99% limitation on ownership as set forth in the
Debentures), provided, however that for purposes of the foregoing calculation,
the full indebtedness under the Debentures shall be deemed immediately
convertible and (2) issuable to the Buyer on future Closing Dates, based upon
the lowest closing bid price per share of the Common Stock on the date before
the most recent Closing Date (as reported by Bloomberg LP) (collectively in the
aggregate the “Required Reserve Amount”). The Company shall monitor its
compliance with the foregoing requirements on an ongoing basis. If at any time
the Company does not have available an amount of authorized and non-issued
Shares required to be reserved pursuant to this Section, then the Company shall,
without notice or demand by the Buyer, call within thirty (30) days of such
occurrence and hold within sixty (60) days of such occurrence a special meeting
of shareholders, for the sole purpose of increasing the number of shares
authorized. The Board of the Company shall recommend to shareholders to vote in
favor of increasing the number of Common Stock authorized at the meeting. The
Company will use its best efforts to cause members of the Company’s management
to vote all of their own shares in favor of increasing the number of Common
Stock authorized at the meeting. If the increase in authorized shares is
approved by the stockholders at the meeting, the Company shall implement the
increase in authorized shares within one (1) business day following approval at
such meeting. Alternatively, to the extent permitted by applicable law, in lieu
of calling and holding a meeting as described above, the Company may, within
thirty (30) days of the date when the Company does not have available an amount
of authorized and non-issued Shares required to be reserved as described above,
procure the written consent of stockholders to increase the number of shares
authorized, and provide the stockholders with notice thereof as may be required
under applicable law (including without limitation Section 14(c) of the Exchange
Act and Regulation 14C thereunder). Upon obtaining stockholder approval as
aforesaid, the Company shall cause the appropriate increase in its authorized
shares of Common Stock within one (1) business day (or as soon thereafter as
permitted by applicable law). Company’s failure to comply with these provisions
will be an Event of Default (as defined in the Debentures).

 



 15 

 

 

h.       Reimbursement. If (i) Buyer and/or Investments becomes a party
defendant in any capacity in any action or proceeding brought by any stockholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if the Buyer and/or
Investments is impleaded in any such action, proceeding or investigation by any
Person, or (ii) the Buyer and/or Investments, other than by reason of its own
gross negligence, willful misconduct or breach of law (as adjudicated by a court
of law having proper jurisdiction and such adjudication is not subject to
appeal), becomes a party defendant in any capacity in any action or proceeding
brought by the SEC against or involving the Company or in connection with or as
a result of the consummation of the transactions contemplated by the Transaction
Documents, or if the Buyer or Investments is impleaded in any such action,
proceeding or investigation by any Person, then in any such case, the Company
shall promptly reimburse the Buyer and/or Investments for its or their
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer and/or Investments who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and controlling Persons (if any), as the case may be, of the Buyer, Investments
and any such Affiliate, and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Company, the
Buyer, Investments and any such Affiliate and any such Person. Except as
otherwise set forth in the Transaction Documents, the Company also agrees that
neither any Buyer, Investments nor any such Affiliate, partners, directors,
agents, employees or controlling Persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the consummation of the Transaction Documents.

 

i.       The Company will instruct its counsel to provide the Transfer Agent
and/or the Buyer, Investments or their respective brokerage and/or clearing firm
with all relevant legal opinions and other documentation requested by the Buyer
or Investments in connection with the issuance of the Conversion Shares or the
Restricted Stock, or the sale thereof, to confirm the share issuance(s) such
that the Conversion Shares and/or Restricted Stock may be deposited with the
applicable brokerage and/or clearing firm.

 

j.       No Payments to Affiliates or Related Parties.  So long as any of the
Debentures remain outstanding, if the Debentures are in default, the Company
shall not, absent the prior written consent of the holders of all Debentures
then outstanding, make any payments to any of the Company’s or the Subsidiaries’
respective affiliates or related parties, including without limitation payments
or prepayments of principal or interest accrued on any indebtedness or
obligation in favor of affiliates or related parties.  Notwithstanding anything
to the contrary contained herein, the provisions of this Section 4(j) shall not
apply to payments to the Subsidiaries, or other businesses in which affiliates
have an interest, made in the ordinary course of business and consistent with
past practice as disclosed in the SEC Documents.

 



 16 

 

 

k.       Notice of Material Adverse Effect. The Company shall notify the Buyer
(and any subsequent holder of the Debentures), as soon as practicable and in no
event later than three (3) business days of the Company’s knowledge of any
Material Adverse Effect on the Company. For purposes of the foregoing,
“knowledge” means the earlier of the Company’s actual knowledge or the Company’s
constructive knowledge upon due inquiry.

 

l.       Public Disclosure. Except to the extent required by applicable law,
absent the Buyer’s prior written consent, the Company shall not reference the
name of the Buyer in any press release, securities disclosure, business plan,
marketing or funding proposal.

 

m.       Nature of Transaction; Savings Clause. It is the parties’ express
understanding and agreement that the transactions contemplated by the
Transaction Documents constitute an investment and not a loan. If nonetheless
such transactions are deemed to be a loan (as adjudicated by a court of law
having proper jurisdiction and such adjudication is not subject to appeal), the
Company shall not be obligated or required to pay interest at a rate that could
subject Buyer to either civil or criminal liability as a result of such rate
exceeding the maximum rate that the Buyer is permitted to charge under
applicable law, and the Company’s obligations under the Transaction Documents
shall not be void or voidable on the basis of the Buyer’s lack of any license or
registration as a lender with any governmental authority. It is expressly
understood and agreed by the parties that neither the amounts payable pursuant
to Section 12, any redemption premium, remedy upon an Event of Default (as
defined in the Debentures) or any Acceleration Amount (as defined in the
Debentures), original issue discount nor any investment returns of the Buyer on
the sale of the Debentures or the sale of any Conversion Shares (whether
unrealized or realized) shall be construed as interest. If, by the terms of the
Debentures, any other Transaction Document or any other instrument, Company is
at any time required or obligated to pay interest at a rate exceeding such
maximum rate, interest payable under the Debenture and/or such other Transaction
Documents or other instrument shall be computed (or recomputed) at such maximum
rate, and the portion of all prior interest payments (if any) exceeding such
maximum shall be applied to payment of the outstanding principal of the
Debentures.

 

n. No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause the offering of the Securities to be integrated with any
other offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

o.       Corporate Existence. The Company will, so long as the Buyer
beneficially owns any of the Securities, maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets.

 



 17 

 

 

5.       TRANSFER AGENT INSTRUCTIONS.

 

a.       Transfer Agent Instruction Letter. On or before the Signing Closing
Date, the Company shall irrevocably instruct its Transfer Agent in writing using
the letter substantially in the form of Exhibit B annexed hereto, with only such
modifications as the Buyer agrees to, executed by the Company, the Buyer and the
Transfer Agent (the “Transfer Agent Instruction Letter”), to (i) reserve that
number of shares of Common Stock as is required under Section 4(g) hereof, and
(ii) issue Common Stock from time to time upon conversion of the Debentures in
such amounts as specified from time to time by the Buyer to the Transfer Agent
in a Notice of Conversion, in such denominations to be specified by the Buyer in
connection with each conversion of the Debentures. The Transfer Agent shall not
be restricted from issuing shares from only the allotment reserved hereunder for
the Conversion Amount (as defined in the Debentures), but instead may, to the
extent necessary to satisfy the amount of shares issuable upon conversion, issue
shares above and beyond the amount reserved on account of the Conversion Amount,
without any additional instructions or authorization from the Company, and the
Company shall not provide the Transfer Agent with any instructions or
documentation contrary to the foregoing. As of the date of this Agreement, the
Transfer Agent is West Coast Stock Transfer, Inc. The Company shall at all times
while any Debentures are outstanding engage a Transfer Agent which is a party to
the Transfer Agent Instruction Letter. If for any reason the Company’s Transfer
Agent is not a signatory of the Transfer Agent Instruction Letter while any
Debentures or Restricted Stock are outstanding and held by the Buyer, then such
Transfer Agent shall nonetheless be deemed bound by the Transfer Agent
Instruction Letter, and the Company shall use its best efforts to cause (i) the
Transfer Agent to abide by the Transfer Agent’s obligations, terms and
agreements set forth in the Transfer Agent Instruction Letter, and will not (ii)
issue any instructions to the Transfer Agent contrary to the obligations, terms
and agreements set forth in the Transfer Agent Instruction Letter. While the
Debentures are outstanding, the Company shall not terminate the Transfer Agent
or otherwise change Transfer Agents without at least fifteen (15) days prior
written notice to the Buyer and with the Buyer’s prior written consent to such
change, which the Buyer may grant or withhold in its sole discretion. The
Company shall continuously monitor its compliance with the share reservation
requirements and, if and to the extent necessary to increase the number of
reserved shares to remain and be at least the Required Reserve Amount to account
for any decrease in the Market Price of the Common Stock, the Company shall
immediately (and in any event within one (1) business day) notify the Transfer
Agent in writing of the reservation of such additional shares, provided that in
the event that the number of shares reserved for conversion of the Debentures is
less than the Required Reserve Amount, the Buyer may also directly instruct the
Transfer Agent to increase the reserved shares as necessary to satisfy the
minimum reserved share requirement, and the Transfer Agent shall act
accordingly, provided, further, that the Company shall within one (1) business
day provide any written confirmation, assent or documentation thereof as the
Transfer Agent may request to act upon a share increase instruction delivered by
the Buyer. The Company shall provide the Buyer with a copy of all written
instructions to the Company’s Transfer Agent with respect to the reservation of
shares simultaneously with the issuance of such instructions to the Transfer
Agent. The Company covenants that no instruction other than such instructions
referred to in this Section 5 and stop transfer instructions to give effect to
Section 4(a) hereof prior to registration and sale of the Conversion Shares
under the 1933 Act will be given by the Company to the Transfer Agent and that
the Conversion Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and
applicable law. If the Buyer provides the Company and/or the Transfer Agent with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Buyer of any of the Securities in accordance with clause
(1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the de-legending or transfer of the Securities and, in the
case of the Conversion Shares, instruct the Company’s Transfer Agent to issue
one or more certificates for Common Stock without legend in such name and in
such denominations as specified by the Buyer.

 



 18 

 

 

b.       Conversion. (i) The Company shall permit the Buyer to exercise the
right to convert the Debentures by faxing, emailing or delivering overnight an
executed and completed Notice of Conversion to the Company or the Transfer
Agent. If so requested by the Buyer or the Transfer Agent, the Company shall
within one (1) business day respond with its endorsement so as to confirm the
outstanding principal amount of any Debenture submitted for conversion or shall
reconcile any difference with the Buyer promptly after receiving such Notice of
Conversion.

 

(ii)       The term “Conversion Date” means, with respect to any conversion
elected by the holder of the Debentures, the date specified in the Notice of
Conversion, provided the copy of the Notice of Conversion is given either via
mail or facsimile to or otherwise delivered to the Transfer Agent and/or the
Company in accordance with the provisions hereof so that it is received by the
Transfer Agent and/or the Company on or before such specified date.

 

(iii)       The Company shall deliver (or will cause the Transfer Agent to
deliver) the Conversion Shares issuable upon conversion as follows: (1) if the
Company is then DWAC Operational, via DWAC, (2) if the Common Stock is then
eligible for the Depository Trust Company’s Direct Registration System (“DRS”),
if so requested by the Buyer, or (3) if the Company is not then DWAC Operational
or the Common Stock is not then eligible for DRS, in certificated form, to the
Buyer at the address specified in the Notice of Conversion (which may be the
Buyer’s address for notices as contemplated by Section 10 hereof or a different
address) via express courier, in each case within two (2) business days (the
“Delivery Date”) after (A) the business day on which the Company or the Transfer
Agent has received the Notice of Conversion (by facsimile, email or other
delivery) or (B) the date on which payment of interest and principal on the
Debentures, which the Company has elected to pay by the issuance of Common
Stock, as contemplated by the Debentures, was due, as the case may be.

 

c.       Failure to Timely Issue Conversion Shares or De-Legended Shares. The
Company’s failure to issue and deliver Conversion Shares to the Buyer (either by
DWAC, DRS or in certificated form, as required by Section 5(b)) on or before the
Delivery Date shall be considered an Event of Default, which shall entitle the
Buyer to certain remedies set forth in the Debentures and provided by applicable
law. Similarly, the Company’s failure to issue and deliver Common Stock in
unrestricted form without a restrictive legend when permitted by applicable law
and required under the Transaction Documents shall entitle the Buyer to damages
for the diminution in value (if any) of the relevant shares between the date
delivery was due versus the date ultimately delivered in unrestricted form. The
Company acknowledges that its failure to timely honor a Notice of Conversion (or
the occurrence of any other Event of Default) shall cause definable financial
hardship on the Buyer(s) and that the remedies set forth herein and in the
Debentures are reasonable and appropriate.

 



 19 

 

 

d.       Duties of Company; Authorization. The Company shall inform the Transfer
Agent of the reservation of shares contemplated by Section 4(g) and this Section
5, and shall keep current in its payment obligations to the Transfer Agent such
that the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures. The
Company hereby authorizes and agrees to authorize the Transfer Agent to
correspond and otherwise communicate with the Buyer or their representatives in
connection with the foregoing and other matters related to the Common Stock.
Further, the Company hereby authorizes the Buyer or its representative to
provide instructions to the Transfer Agent that are consistent with the
foregoing and instructs the Transfer Agent to honor any such instructions.
Should the Company fail for any reason to keep current in its payment
obligations to the Transfer Agent, the Buyer and/or Investments may pay such
amounts as are necessary to compensate the Transfer Agent for performing its
duties with respect to share reservation, issuance of Conversion Shares and/or
de-legending certificates representing Restricted Stock, and all amounts so paid
shall be promptly reimbursed by the Company. If not so reimbursed within thirty
(30) days, such amounts shall, at the option of the Buyer and without prior
notice to or consent of the Company, be added to the principal amount due under
the Debenture(s) held by the Buyer, whereupon interest will begin to accrue on
such amounts at the rate specified in the Debentures.

 

e.       Effect of Bankruptcy. The Buyer shall be entitled to exercise its
conversion privilege with respect to the Debentures notwithstanding the
commencement of any case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).
In the event the Company is a debtor under the Bankruptcy Code, the Company
hereby waives, to the fullest extent permitted, any rights to relief it may have
under 11 U.S.C. §362 in respect of the Buyer’s conversion privilege. The Company
hereby waives, to the fullest extent permitted, any rights to relief it may have
under 11 U.S.C. §362 in respect of the conversion of the Debentures. The Company
agrees, without cost or expense to the Buyer, to take or to consent to any and
all action necessary to effectuate relief under 11 U.S.C. §362.

 

6.       CLOSINGS.

 

a.       Signing Closing. Promptly upon the execution and delivery of this
Agreement, the Signing Debenture and all conditions in Sections 7 and 8 herein
are met (the “Signing Closing Date”), (A) the Company shall deliver to the Buyer
the following: (i) the Signing Debenture and Commitment Shares; (ii) the
Transfer Agent Instruction Letter; (iii) duly executed counterparts of the
Transaction Documents; and (iv) an officer’s certificate of the Company
confirming the accuracy of the Company’s representations and warranties
contained herein, and (B) the Buyer shall deliver to the Company the following:
(i) the Signing Purchase Price and (ii) duly executed counterparts of the
Transaction Documents (as applicable). The Company shall immediately pay the
fees due under Section 12 of this Agreement upon receipt of the Signing Purchase
Price if Buyer does not withhold such amounts from the Signing Purchase Price
pursuant to Section 12.

 



 20 

 

 

b.       Second Closing. At any time after sixty (60) days following the Signing
Closing Date, subject to the mutual agreement of the Buyer and the Company, for
the “Second Closing Date” and subject to satisfaction of the conditions set
forth in Sections 7 and 8, (A) the Company shall deliver to the Buyer the
following: (i) the Second Debenture; (ii) an amendment to the Transfer Agent
Instruction Letter instructing the Transfer Agent to reserve that number of
shares of Common Stock as is required under Section 4(g) hereof, if necessary;
and (iii) an officer’s certificate of the Company confirming, as of the Second
Closing Date, the accuracy of the Company’s representations and warranties
contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the Second
Closing Date, and (B) the Buyer shall deliver to the Company the Second Purchase
Price.

 

c.       Additional Investors. If, at any time after sixty (60) days following
the Signing Closing Date, (i) the Company submits a request to the Buyer with
respect to the consummation of the closing of the Second Debenture and (ii) the
Buyer elects not to consummate the closing of the Second Debenture within three
(3) business days of the Company’s request, then the Company may raise up to
$300,000.00 from an Affiliate of the Company and/or other individual investors
(but not from an entity similar to the Buyer) (the “Additional Investors”), so
long as the Additional Investors are contractually prohibited from (i) assigning
such investment to any other party as well as (ii) selling, transferring, or
otherwise disposing of Common Stock issued in connection with or underlying such
investment until the Buyer no longer owns any of the Securities.

 

d.       Location and Time of Closings. Each Closing shall be deemed to occur on
the related Closing Date at the office of the Buyer’s counsel and shall take
place no later than 5:00 P.M., east coast time, on such day or such other time
as is mutually agreed upon by the Company and the Buyer.

 

7.       CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Company’s obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:

 

a.       Purchase Price. Delivery to the Company of good funds as payment in
full of the respective Purchase Price for the Debentures at each Closing in
accordance with this Agreement;

 

b.       Representations and Warranties; Covenants. The accuracy on the Closing
Date of the representations and warranties of the Buyer contained in this
Agreement, each as if made on such date, and the performance by the Buyer on or
before such date of all covenants and agreements of the Buyer required to be
performed on or before such date; and

 

c.       Laws and Regulations; Consents and Approvals. There shall not be in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.

 



 21 

 

 

8.       CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The Buyer’s obligation to purchase the Debentures at each Closing is conditioned
upon:

 

a.       Transaction Documents. The execution and delivery of this Agreement by
the Company;

 

b.       Debenture(s). Delivery by the Company to the Buyer of the Debentures to
be purchased in accordance with this Agreement;

 

c.       Section 4(a)(2) Exemption. The Debentures and the Conversion Shares
shall be exempt from registration under the Securities Act of 1933 (as amended),
pursuant to Section 4(a)(2) thereof;

 

d.        DWAC Status. The Common Stock shall be DWAC Operational;

 

e.       Representations and Warranties; Covenants. The accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

f.       Good-faith Opinion. It should be Buyer’s reasonable belief that (i) no
Event of Default under the terms of any outstanding indebtedness of the Company
shall have occurred or would likely occur with the passage of time and (ii) no
material adverse change in the financial condition or business operations of the
Company shall have occurred;

 

g.       Legal Proceedings. There shall be no litigation, criminal or civil,
regulatory impairment or other legal and/or administrative proceedings
challenging or seeking to limit the Company’s ability to issue the Securities or
the Common Stock;

 

h.       [Reserved];

 

i.       Corporate Resolutions. Delivery by the Company to the Buyer a copy of
resolutions of the Company’s board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit C (the
“Irrevocable Resolutions”);

 

j.       Officer’s Certificate. Delivery by the Company to the Buyer of a
certificate of the Chief Executive Officer of the Company in the form attached
hereto as Exhibit D;

 

k.       Search Results. Delivery by the Company to the Buyer of copies of UCC
search reports, issued by the Secretary of State of the state of incorporation
of the Company and each Subsidiary, dated such a date as is reasonably
acceptable to Buyer, listing all effective financing statements which name the
Company or Subsidiary (as applicable), under its present name and any previous
names, as debtor, together with copies of such financing statements;

 



 22 

 

 

l.       Certificate of Good Standing. Delivery by the Company to the Buyer of a
copy of a certificate of good standing with respect to the Company, issued by
the Secretary of State of the state of incorporation of the Company, dated such
a date as is reasonably acceptable to Buyer, evidencing the good standing
thereof;

 

m.       Laws and Regulations; Consents and Approvals. There shall not be in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained; and

 

n.       Adverse Changes. From and after the date hereof to and including each
Closing Date, (i) the trading of the Common Stock shall not have been suspended
by the SEC, FINRA, or any other governmental or self-regulatory organization,
and trading in securities generally on the Principal Market shall not have been
suspended or limited, nor shall minimum prices been established for securities
traded on the Principal Market; (ii) there shall not have occurred any outbreak
or escalation of hostilities involving the United States or any material adverse
change in any financial market that in either case in the reasonable judgment of
the Buyer makes it impracticable or inadvisable to purchase the Debentures.

 

9.       GOVERNING LAW; MISCELLANEOUS.

 

a.       MANDATORY FORUM SELECTION. Any dispute arising under, relating to, or
in connection with the Agreement or related to any matter which is the subject
of or incidental to the Agreement (whether or not such claim is based upon
breach of contract or tort) shall be subject to the exclusive jurisdiction and
venue of the state COURTS located in MIAMI-DADE County, FLORIDA and/or federal
courts located in MIAMI-DADE County, FLORIDA.  This provision is intended to be
a “mandatory” forum selection clause and governed by and interpreted
consistentLY with FLORIDA law.

 

b.       Governing Law. Except in the case of the Mandatory Forum Selection
clause above, this Agreement shall be delivered and accepted in and shall be
deemed to be contracts made under and governed by the internal laws of the State
of Nevada, and for all purposes shall be construed in accordance with the laws
of the State of Nevada, without giving effect to the choice of law provisions.
To the extent determined by the applicable court described above, the Company
shall reimburse the Buyer for any reasonable legal fees and disbursements
incurred by the Buyer in enforcement of or protection of any of its rights under
any of the Transaction Documents.

 

c.       Waivers. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

d.       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties hereto.

 



 23 

 

 

e.       Construction. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

 

f.       Facsimiles; E-mails. A facsimile or email transmission of this signed
Agreement or a Notice of Conversion under the Debentures shall be legal and
binding on all parties hereto. Such electronic signatures shall be the
equivalent of original signatures.

 

g.       Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original.

 

h.       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

i.       Enforceability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

j.       Amendment. This Agreement may be amended only by the written consent of
a majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.

 

k.       Entire Agreement. This Agreement, together with the other Transaction
Documents, supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

 

l.       No Strict Construction. This Agreement shall be construed as if both
Parties had equal say in its drafting, and thus shall not be construed against
the drafter.

 

m.       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.       NOTICES.

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:

 

a.       the date delivered, if delivered by personal delivery as against
written receipt therefor or by facsimile or email transmission,

 

b.       the third (3rd) business day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or

 



 24 

 

 

c.       the first (1st) business day after deposit with a recognized courier
service (e.g. FedEx, UPS, DHL, US Postal Service) for delivery by next-day
express courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

 

COMPANY:    

VerifyMe, Inc.

75 S. Clinton Ave., Suite 510

Rochester, NY 14604

Attention: Patrick White, Chief Executive Officer

Email: ap@verifyme.com

 

 

 

With copies to (which shall not constitute notice):

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY 14604

Attention: Alex R. McClean

Email: amcclean@hselaw.com

 

BUYER:

Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

Attention: Jason Goldstein

Email: jgoldstein@peakoneinvestments.com

 

 

 

With copies to (which shall not constitute notice):

 

 

Anthony L.G., PLLC

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Attention: Chad Friend, Esq., LL.M.

Email: CFriend@AnthonyPLLC.com

 

11.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s
representations and warranties herein shall survive for so long as any
Debentures are outstanding, and shall inure to the benefit of the Buyer, its
successors and assigns.

 



 25 

 

 

12.       FEES; EXPENSES.

 

a.       Commitment Fee. A non-accountable fee (the “Commitment Fee”) of Five
Thousand and 00/100 Dollars ($5,000.00) on the Signing Closing Date, shall be
withheld from the purchase price of the respective debenture to cover the
Buyer’s accounting fees, legal fees, and other transactional costs incurred in
connection with the transactions contemplated by this Agreement. The Commitment
Fee shall be paid on the respective closing dates if Buyer does not withhold
such amounts from the respective purchase price pursuant to Section 12(b). In
addition, at the Signing Closing Date, the Company shall issue to Investments as
a commitment fee, 500,000 shares of the Company’s common stock (the “Commitment
Shares”).

 

b.       Disbursements. In furtherance of the foregoing, the Company hereby
authorizes the Buyer to deduct the cash portion of the Commitment Fee from the
purchase price of each Debenture and transmit same to the respective payee.

 

[Signature Page Follows]

 



 26 

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date first set forth above.

 

 

COMPANY:

 

 

VERIFYME, INC.

 

 

  By:   /s/ Patrick White  

Name: Patrick White

Title: Chief Executive Officer

             

BUYER:

 

 

PEAK ONE OPPORTUNITY FUND, L.P.

 

  By:

 Peak One Investments, LLC,

General Partner

 

 

 

By: /s/ Jason Goldstein

Name: Jason Goldstein

Title: Managing Member

 

 

 

 

 



[Signature Page to Securities Purchase Agreement]

 



  

 

 

SCHEDULE 3(b)

 

 

 

 

 

COMPANY ORGANIZATION CHART

 

 

Subsidiary / Affiliate

Name and Relationship

Jurisdiction of Incorporation Percentage of Ownership None                      
                                                           

 



  

 

 

SCHEDULE 3(c)

 

 

 


COMPANY CAPITALIZATION TABLE



COMMON STOCK AND COMMON STOCK EQUIVALENTS

ISSUED, OUTSTANDING AND RESERVED

 

DESCRIPTION AMOUNT Authorized Capital Stock 750,000,000 Authorized Common Stock
675,000,000 Issued Common Stock 110,339,039 Outstanding Common Stock 109,988,499
Treasury Stock 350,540 Common Stock Previously Reserved 65,860,859 Authorized,
but unissued Common Stock 498,800,102     Authorized Preferred Stock 75,000,000
Issued Preferred Stock (Series B Convertible Preferred Stock) 0.85     Reserved
for Awards under Equity Incentive Plans 16,562,500 Reserved for Options
20,113,529 Reserved for Convertible Debt N/A Reserved for Warrants 21,962,608
Reserved for Other Purposes (Series B Convertible Preferred Stock) 7,222,222    
TOTAL COMMON STOCK AND COMMON STOCK EQUIVALENTS OUTSTANDING 176,199,898

 



  

 

 

EXHIBITS

 

Exhibit A FORM OF DEBENTURE     Exhibit B FORM OF TRANSFER AGENT INSTRUCTION
LETTER     Exhibit C FORM OF RESOLUTIONS OF THE BOARD OF DIRECTORS     Exhibit D
FORM OF OFFICER’S CERTIFICATE

 



  

 

  

EXHIBIT B

 

VERIFYME, INC.

 

IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

(see attached)

 



  

 

 

VERIFYME, INC.

 

IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

 

September 18, 2019

 

West Coast Stock Transfer, Inc.

721 N. Vulcan Ave., Suite 205

Encinitas, CA 92024

 

Re: Irrevocable Instructions for Peak One Opportunity Fund, LP and Peak One
Investments, LLC

 

Ladies and Gentlemen:

 

VERIFYME, INC., a Nevada corporation (the "Company") and Peak One Opportunity
Fund, L.P. (together with its successors and assigns, the "Investor") have
entered into a securities purchase agreement dated as of September 18, 2019 (the
"Agreement") providing for the issuance of the senior secured convertible
debentures, convertible into the Company’s common stock, par value $0.001 per
share (“Common Stock”) in the principal amount of up to $600,000.00
(collectively, the "Debentures"). Notwithstanding anything herein, the
instructions to the Transfer Agent (as defined herein) contained herein shall
also apply to the issuance of, and removal of restrictive legend from, any
shares of the Company’s common stock issued to the Investor and/or Peak One
Investments, LLC (“Investments”) with respect to the Commitment Shares (as
defined in the Agreement) or otherwise.

 

A copy of the form of the Debentures is attached hereto. The shares of Common
Stock to be issued upon conversion of the Debentures are to be registered in the
name(s) of the registered holder(s) of the Debentures submitted for conversion,
or its assignees, as requested by the Investor.

 

West Coast Stock Transfer, Inc. (“West Coast Stock Transfer, Inc.,” the
“Transfer Agent” or “you”) are hereby irrevocably authorized and instructed to
reserve a sufficient number of shares of Common Stock of the Company to satisfy
the Company’s share reservation requirement of 500% of the Debentures under the
Agreement (initially, 30,000,000 shares of Common Stock which should be held in
reserve for the Investor and Investments pursuant to the subject Debentures as
of this date) for issuance upon conversion of any of the Debentures referenced
herein in accordance with the terms thereof (without giving effect to the 4.99%
limitation on ownership, each as set forth in the Debentures). The amount of
Common Stock so reserved may be increased, from time to time, by written
instructions of the Company or the Investor. The amount of Common Stock so
reserved may not be decreased without the prior written consent of the Investor
(unless such decrease in reserved shares is due to an issuance of reserved
shares pursuant to the conversion of Debentures). You will adjust the number of
reserved shares accordingly, within one (1) business day of receipt of any such
instructions, so as long as there are sufficient available authorized shares.

 



  

 

 

The ability to convert the Debentures in a timely manner is a material
obligation of the Company pursuant to the Debentures. Your firm is hereby
irrevocably authorized and instructed to issue shares of Common Stock of the
Company (without any restrictive legend) to the Investor at the request of the
Investor without any further action or confirmation by the Company, in which
case the issuance shall be deducted against the reserve or, if there are not
enough shares held in reserve, from available authorized shares of the Company,
either (i) electronically by crediting the account of the Investor’s broker with
the Depository Trust Company through its Deposit Withdrawal Agent Commission
system, provided that the Company has been made FAST/DRS eligible by DTCC
(DWAC), or (ii) if requested by the Investor or if a legal opinion is not
provided to the Transfer Agent as described below, in certificated form without
any legend which would restrict the transfer of the shares, and you should
remove all stop-transfer instructions relating to such shares: (A) upon your
receipt from the Investor dated within two (2) business days from the date of
the issuance or transfer request, of: (i) a notice of conversion under any of
the Debentures (each a "Notice of Conversion") executed by the Investor and/or
Investments; and (ii) an opinion of counsel of the Investor or the Company, in
form, substance and scope customary for opinions of counsel in comparable
transactions (and reasonably satisfactory to the Transfer Agent), to the effect
that the shares of Common Stock of the Company issued to the Investor and/or
Investments pursuant to the Notice of Conversion are not "restricted securities"
and should be issued to the Investor without any restrictive legend; and (B) the
number of shares to be issued is less than 4.99% of the total issued Common
Stock of the Company. If an opinion from counsel is not provided, you are
instructed and authorized to issue shares to the Investor as restricted and the
associated certificate(s) should include the customary restrictive legend. You
will issue the Common Stock upon conversion within two (2) business days of
receipt of a Notice of Conversion and any other documents and information you
reasonably request. The Transfer Agent must issue the shares of Common Stock to
the Investor and/or Investments, pursuant to this agreement, despite any
threatened or ongoing dispute between the Company and Investor (and/or
Investments), unless there is a valid court order prohibiting such issuance.

 

The Company affirms that it has by all appropriate corporate action irrevocably
resolved to issue all required Common Stock to the investor and hereby requests
that your firm act immediately, without delay and without the need for any
action or confirmation by the Company with respect to the reservation of shares
and the issuance of Common Stock pursuant to any Notice of Conversion received
from the Investor and/or Investments. You agree that the Company’s irrevocable
resolutions and this irrevocable letter of instructions constitute sufficient
documentation to evidence the Company’s authorization to complete the activities
contemplated hereby and that no other Company documentation or confirmation
shall be necessary or requested from the Company.

 



  

 

 

The Investor and the Company understand that West Coast Stock Transfer, Inc.
shall not be required to perform any issuances or transfers of shares if (a) the
Company or request violates, or is in material violation of, any terms of the
Transfer Agent Agreement, (b) such an issuance or transfer of shares is, in the
opinion of the Transfer Agent’s legal counsel, as demonstrated by a written
legal opinion addressed to the Company and the Investor, in violation of any
state or federal securities law or regulation or (c) the issuance or transfer of
shares is prohibited or stopped as required or directed by a valid court order.
If the Company informs you that there is a court order stopping issuances, then
the Company agrees to provide West Coast Stock Transfer, Inc. with a copy of
such court order immediately, and a legal opinion from counsel within three (3)
business days addressing the matter and, once such court order and legal opinion
are received, you will not be obligated to perform any issuances related to the
Debentures and this agreement. If the Company has an outstanding balance of fees
owed to West Coast Stock Transfer, Inc. for any reason, the Investor understands
West Coast Stock Transfer, Inc. will not be obligated to issue Common Stock to
the Investor unless the Company or Investor first pays all fees owed to West
Coast Stock Transfer, Inc., provided that if the Investor and/or Investments
pays the fees of West Coast Stock Transfer, Inc. for the specific issuance of
Common Stock to the Investor and/or Investments under a given Notice of
Conversion, then West Coast Stock Transfer, Inc. will issue such shares
notwithstanding any unpaid fees owed it by the Company for other purposes. The
Company authorizes West Coast Stock Transfer, Inc. to inform the Investor of the
amount and nature of any outstanding transfer agency fee balances owed by the
Company if the Investor requests such information.

 

You are hereby authorized and directed to promptly disclose to the Investor
without any additional confirmation from the Company, after Investor’s request
from time to time, the total number of shares of Common Stock issued and
outstanding, the total number of shares of Common Stock in the float, and the
total number of shares of Common Stock that are authorized but unissued and
unreserved.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm and any successor transfer agent for all loss, liability or
expense in carrying out the authority and direction herein contained on the
terms herein set forth.

The Investor is intended to be, and is, a beneficiary hereof, and no amendment
or modification to the instructions set forth herein may be made without the
consent of the Investor. The Transfer Agent agrees that in the event of its
resignation, then the Transfer Agent will provide at least fifteen (15) days
prior written notice to the Company and the Investor. The Company shall not
terminate the Transfer Agent as the Company’s transfer agent, and the Transfer
Agent shall not accept any such termination by the Company, without a signed
consent from the Investor. The Transfer Agent also agrees that if the Company
requests the Transfer Agent provide records pertaining to the register of Common
Stock to any third party in what the Transfer Agent has reason to believe is in
contemplation of replacing the Transfer Agent with another party, then the
Transfer Agent shall notify the Investor within two (2) business days of the
Transfer Agent’s receipt of such request.

 



  

 

 

The Company agrees that in the event it seeks to replace or terminate the
Transfer Agent, the Company shall (i) provide at least fifteen (15) days prior
written notice to the Transfer Agent and the Investor, (ii) obtain a signed
written consent from the Investor, and (iii) shall cause the replacement
transfer agent to be bound by the terms and conditions of these irrevocable
instructions at least ten (10) days prior to the proposed effective date of the
transition to the replacement transfer agent. The Transfer Agent shall not
transfer any records or documentation pertaining to the Common Stock to any
purported successor transfer agent without the Investor’s prior written consent.
Any replacement transfer agent (whether approved by the Investor or appointed by
the Company without the Investor’s prior consent in breach of the foregoing
provisions) shall automatically be bound by this Letter Agreement as if a party
hereto, and any such replacement transfer agent shall confirm in writing to the
Investor within two (2) business days that it is bound by the terms and
conditions of these irrevocable instructions.

 

 

 

 

[Signature Page Follows]

 



  

 

 

Very truly yours,

 

 

VERIFYME, INC.

 

 

By: _____________________________

Name:   Patrick White

Title:     Chief Executive Officer

 

 

Acknowledged and Agreed:

 

WEST COAST STOCK TRANSFER, INC.

 

 

By: ________________________________

Name: _____________________________

Title: ______________________________

 

 

PEAK ONE OPPORTUNITY FUND, L.P.

 

By: Peak One Investments, LLC,

its General Partner

 

 

By: ___________________________________

Name: Jason Goldstein

Title: Managing Member









 

 

 



 

 

 

 

